DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dr. Feng Ma on 06/10/2022.
AMENDMENTS TO THE CLAIMS

 
As of Claim 1: (Currently Amended) A team photographing method, applied to terminals, wherein the terminals comprise a main terminal and at least one member terminal, and the method comprises:
forming a team comprising the main terminal and the at least one member terminal based on a team photographing instruction initiated by the main terminal;
based on a target object to be photographed determined by the main terminal, determining the target object to be photographed of the at least one member terminal; 



wherein said based on the target object to be photographed determined by the main terminal, determining the target object to be photographed of the at least one member terminal comprises:
determining the target object to be photographed of the at least one member terminal based on the target object to be photographed determined by the main terminal and a preview image of the target object to be photographed by the at least one member terminal;
wherein the determining the target object to be photographed of the at least one member terminal based on the target object to be photographed determined by the main terminal and the preview image of the target object to be photographed by the at least one member terminal comprises:
establishing a Gaussian mixture model based on a preview image of the target object to be photographed by the main terminal; and
based on the Gaussian mixture model and the preview image of the target object to be photographed by the at least one member terminal, determining the target object to be photographed of the at least one member terminal.

2. (Original) The method of claim 1, wherein the forming the team comprising the main terminal and the at least one member terminal based on the team photographing instruction initiated by the main terminal comprises:
registering, by the main terminal, a team recognition identifier; and
forming the team comprising the main terminal and the at least one member terminal based on the team recognition identifier.

3. (Canceled)  

4. (Canceled)  

5. (Cancelled) 

6. (Original) The method of claim 1, further comprising:
with the team comprising the main terminal and the at least one member terminal, storing a plurality of images of the target object photographed by the team in a group.

7. (Original) The method of claim 6, wherein, said with the team comprising the main terminal and the at least one member terminal, storing the plurality of images of the target object photographed by the team in the group comprises:
based on the plurality of images of the target object photographed by the main terminal and the at least one member terminal, generating a universal unique identification code corresponding to each of the plurality of images; and 
storing the plurality of images of the target object photographed by the team in the group based on the universal unique identification code.

8. (Currently Amended) A team photographing apparatus, applied to terminals, wherein the terminals comprise a main terminal and at least one member terminal, and the apparatus comprises:
one or more processors;
memory storing instructions executable by the one or more processors;
wherein the one or more processors are configured to:
form a team comprising the main terminal and the at least one member terminal based on a team photographing instruction initiated by the main terminal;
based on a target object to be photographed determined by the main terminal, determine the target object to be photographed of the at least one member terminal; 


wherein the one or more processors are configured to, based on the target object to be photographed determined by the main terminal, determine the target object to be photographed of the at least one member terminal by performing:
determining the target object to be photographed of the at least one member terminal based on the target object to be photographed determined by the main terminal and a preview image of the target object to be photographed by the at least one member terminal;
wherein the one or more processors are configured to, based on the target object to be photographed determined by the main terminal and the preview image of the target object to be photographed by the at least one member terminal, determine the target object to be photographed of the at least one member terminal by performing:
establishing a Gaussian mixture model based on a preview image of the target object to be photographed by the main terminal; and
based on the Gaussian mixture model and the preview image of the target object to be photographed by the at least one member terminal, determining the target object to be photographed of the at least one member terminal.

9. (Original) The apparatus of claim 8, wherein the one or more processors are configured to form the team comprising the main terminal and the at least one member terminal based on the team photographing instruction initiated by the main terminal by performing:
registering, by the main terminal, a team recognition identifier; and
forming the team comprising the main terminal and the at least one member terminal based on the team recognition identifier.

10. (Canceled)  

11. (Canceled)  

12. (Cancelled) 

13. (Original) The apparatus of claim 8, wherein the one or more processors are further configured to:
with the team comprising the main terminal and the at least one member terminal, store a plurality of images of the target object photographed by the team in a group.

14. (Original) The apparatus of claim 13, wherein the one or more processors are configured to store the plurality of images of the target object photographed by the team in the group with the team comprising the main terminal and the at least one member terminal by performing:
based on the plurality of images of the target object photographed by the main terminal and the at least one member terminal, generating a universal unique identification code corresponding to each of the plurality of images; and
storing the plurality of images of the target object photographed by the team in the group based on the universal unique identification code.

15. (Currently Amended) A non-transitory computer readable storage medium, wherein when instructions in the storage medium are executed by a processor of a mobile terminal, the mobile terminal is configured to execute a team photographing method, and the team photographing method comprises:
forming a team comprising the main terminal and the at least one member terminal based on a team photographing instruction initiated by the main terminal; 
based on a target object to be photographed determined by the main terminal, determining the target object to be photographed of the at least one member terminal; 



wherein said based on the target object to be photographed determined by the main terminal, determining the target object to be photographed of the at least one member terminal comprises:
determining the target object to be photographed of the at least one member terminal based on the target object to be photographed determined by the main terminal and a preview image of the target object to be photographed by the at least one member terminal;
wherein the determining the target object to be photographed of the at least one member terminal based on the target object to be photographed determined by the main terminal and the preview image of the target object to be photographed by the at least one member terminal comprises:
establishing a Gaussian mixture model based on a preview image of the target object to be photographed by the main terminal; and
based on the Gaussian mixture model and the preview image of the target object to be photographed by the at least one member terminal, determining the target object to be photographed of the at least one member terminal.

16. (Currently Amended) A team photographing system implementing the method of claim 1, comprising a plurality of terminals, 
wherein upon any one of the plurality of terminals is configured as the main terminal, remaining of the plurality of terminals is/are configured as the at least one member terminal, and 
wherein the main terminal is configured to share a team id to the at least one member terminal, so as to form the team, through a social communication application or software, or by generating a two-dimensional code of the team id to enable the at least one member terminal to join the team of the main terminal by scanning the two-dimensional code



17. (Original) The team photographing system of claim 16, wherein the plurality of terminals are configured to photograph the target object cooperatively from a plurality of different angles. 

18. (Previously presented) The team photographing system of claim 17, wherein main terminal is configured to browse the preview image of the at least one member terminal to control the at least one member terminal to photograph the same target object cooperatively with the main terminal. 

19. (Currently amended) The team photographing system of claim 18, wherein the main terminal is configured to: 
establish [[a]] the Gaussian mixture model based on the preview image of the target object photographed by the main terminal; 
determine the target object to be photographed for the at least one member terminal based on the Gaussian mixture model and the preview image of the target object to be photographed by the at least one member terminal;
based on the target object to be photographed determined by the main terminal and the preview image for determining the target object to be photographed, perform semantic segmentation on the preview image, wherein the semantic segmentation comprises dividing visual input into different semantics, to distinguish different target objects in the preview image.

20. (Original) The team photographing system of claim 19, 
wherein the Gaussian mixture model is configured to establish an image pixel feature model of the target object to be photographed; and
wherein a parameter formula of the Gaussian mixture model is represented by:

    PNG
    media_image1.png
    42
    278
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    42
    278
    media_image1.png
    Greyscale
,
wherein, 
    PNG
    media_image2.png
    21
    26
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    21
    26
    media_image2.png
    Greyscale
 represents a sum of probability distributions of colors k (k=1, 2, …, K) in the target object to be photographed multiplied by a coefficient 
    PNG
    media_image3.png
    21
    15
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    21
    15
    media_image3.png
    Greyscale
 representing a proportion of a color distribution in color distributions of the target object to be photographed, K represents number of color clusters in the target object to be photographed, 
    PNG
    media_image4.png
    21
    14
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    21
    14
    media_image4.png
    Greyscale
 represents μ mean value of a color x in a Gaussian mixture distribution, and 
    PNG
    media_image5.png
    21
    14
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    21
    14
    media_image5.png
    Greyscale
 represents a variance of the color x;
the target object to be photographed of the at least one member terminal is determined based on the Gaussian mixture model; 
the preview image of the member terminal for the target object to be photographed is divided to into a plurality of regions corresponding to different objects in the preview image;
an average confidence value of pixels in each region in the preview image of the target object to be photographed determined by the at least one member terminal belonging to the target object to be photographed determined by the main terminal is calculated; 
a region corresponding to a maximum value of the average confidence values is determined as a region in the preview image of the target object to be photographed by the at least one member terminal corresponding to the target object to be photographed determined by the main terminal;
a centroid of a geometric shape corresponding to the region is calculated, and a position of the centroid is determined as position of the target object to be photographed by the at least one member terminal; and
the at least one member terminal is configured perform point focusing on the target object to be photographed based on the received position of the centroid.


Allowable Subject Matter
Claims 1-2, 6-9,13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	As of claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “wherein the one or more processors are configured to, based on the target object to be photographed determined by the main terminal, determine the target object to be photographed of the at least one member terminal by performing:
determining the target object to be photographed of the at least one member terminal based on the target object to be photographed determined by the main terminal and a preview image of the target object to be photographed by the at least one member terminal;
wherein the one or more processors are configured to, based on the target object to be photographed determined by the main terminal and the preview image of the target object to be photographed by the at least one member terminal, determine the target object to be photographed of the at least one member terminal by performing:
establishing a Gaussian mixture model based on a preview image of the target object to be photographed by the main terminal; and
based on the Gaussian mixture model and the preview image of the target object to be photographed by the at least one member terminal, determining the target object to be photographed of the at least one member terminal.”

As of Claims 2,6,7 : Claims 2,6,7  depend from Claim 1 and are allowed as well.

As of claim 8: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 8 that includes, “wherein the one or more processors are configured to, based on the target object to be photographed determined by the main terminal, determine the target object to be photographed of the at least one member terminal by performing:
determining the target object to be photographed of the at least one member terminal based on the target object to be photographed determined by the main terminal and a preview image of the target object to be photographed by the at least one member terminal;
wherein the one or more processors are configured to, based on the target object to be photographed determined by the main terminal and the preview image of the target object to be photographed by the at least one member terminal, determine the target object to be photographed of the at least one member terminal by performing:
establishing a Gaussian mixture model based on a preview image of the target object to be photographed by the main terminal; and
based on the Gaussian mixture model and the preview image of the target object to be photographed by the at least one member terminal, determining the target object to be photographed of the at least one member terminal.”

As of Claims 9,13,14 : Claims 9,13,14 depend from Claim 8 and are allowed as well.

As of claim 15: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 15 that includes, “wherein said based on the target object to be photographed determined by the main terminal, determining the target object to be photographed of the at least one member terminal comprises:
determining the target object to be photographed of the at least one member terminal based on the target object to be photographed determined by the main terminal and a preview image of the target object to be photographed by the at least one member terminal;
wherein the determining the target object to be photographed of the at least one member terminal based on the target object to be photographed determined by the main terminal and the preview image of the target object to be photographed by the at least one member terminal comprises:
establishing a Gaussian mixture model based on a preview image of the target object to be photographed by the main terminal; and
based on the Gaussian mixture model and the preview image of the target object to be photographed by the at least one member terminal, determining the target object to be photographed of the at least one member terminal.”

As of Claims 16-20 : Claims 16-20  depend from Claim 15 and are allowed as well.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697